Citation Nr: 1543984	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-10 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the lumbar sacral spine disability. 

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic osteoarthritis of the tarsal metatarsal joints of the right foot. 

3.  Entitlement to an initial rating in excess of 10 percent for status post necrotizing fasciitis with tender residual scars of the right leg. 

4.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right hip. 

5.  Entitlement to an initial rating in excess of 10 percent for left knee strain. 

6.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

7.  Entitlement to an initial rating in excess of 10 percent for a right ankle strain. 
8.  Entitlement to an initial compensable rating for osteoarthritis of the distal interphalangeal joint of the forth right finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to July 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

On October 9, 2015, prior to the promulgation of a decision in the appeal, the Board received from the Veteran's representative notification that the Veteran desired to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial rating in excess of 10 percent for the lumbar sacral spine disability have been met.  38 U.S.C.A. 
§ 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal for an initial rating in excess of 10 percent for posttraumatic osteoarthritis of the tarsal metatarsal joints of the right foot have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the appeal for an initial rating in excess of 10 percent for status post necrotizing fasciitis with tender residual scars of the right leg have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of the appeal for an initial rating in excess of 10 percent for osteoarthritis of the right hip have been met.  38 U.S.C.A. 
§ 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of the appeal for an initial rating in excess of 10 percent for left knee strain have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for withdrawal of the appeal for an initial rating in excess of 10 percent for right knee strain have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

7.  The criteria for withdrawal of the appeal for an initial rating in excess of 10 percent for a right ankle strain have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

8.  The criteria for withdrawal of the appeal for an initial compensable rating for osteoarthritis of the distal interphalangeal joint of the forth right finger have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a November 2014 statement, the Veteran indicated that he wished to withdraw the appeal.  In a statement dated On October 9, 2015, the Veteran's representative confirmed that the Veteran wished to withdraw his appeal regarding the claims currently on appeal.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


